Exhibit 10.43



SECOND AMENDMENT TO CREDIT AGREEMENT



 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the "Second Amendment"), dated as of
July 25, 2002, by and among PERFORMANCE FOOD GROUP COMPANY, a Tennessee
corporation (the "Borrower"), the Lenders party to the Credit Agreement
referenced below (the "Lenders"), WACHOVIA BANK, NATIONAL ASSOCIATION (formerly
known as First Union National Bank), as Administrative Agent for the Lenders
(the "Administrative Agent") and MERRILL LYNCH CAPITAL CORPORATION, as
Syndication Agent for the Lenders (the "Syndication Agent").



Statement of Purpose



The Lenders agreed to extend certain credit facilities to the Borrower pursuant
to the Credit Agreement dated as of October 16, 2001 by and among the Borrower,
the Lenders, the Administrative Agent and the Syndication Agent (as amended by
the First Amendment, dated December 19, 2001, and as further amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement").



The parties now desire to amend or modify certain provisions of the Credit
Agreement in certain respects on the terms and conditions set forth below.



NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:



1. Capitalized Terms. All capitalized undefined terms used in this Second
Amendment shall have the meanings assigned thereto in the Credit Agreement.



Amendments to the Credit Agreement

. Subject to the terms and conditions hereof, the Credit Agreement is hereby
amended as follows:





Section 1.1

, "Definitions", is hereby amended by:







inserting in alphabetical order the following defined terms:



" 'Fresh Advantage Letter of Credit' means letter of credit No. SM407968C, dated
as of March 19, 1999 in the face amount of $9,187,500 issued by First Union
National Bank for the account of Fresh Advantage, Inc. naming First Union
National Bank, as Trustee as beneficiary, as amended, restated, supplemented or
otherwise modified from time to time."



" 'Fresh Advantage Letter of Credit Documents' means the Letter of Credit and
Reimbursement Agreement dated March 1, 1999 between KMB Produce, Inc. and First
Union National Bank with respect to the Fresh Advantage Letter of Credit, and
all instruments and documents executed in connection therewith, as amended and
restated by the Amended and Restated Letter of Credit and Reimbursement
Agreement by and among the Borrower, Fresh Advantage and the Administrative
Agent dated July 25, 2002."



" 'Net Cash Position' means on any day, with respect to the Operating Account, a
sum equal to the opening available balance in the Operating Account, plus any
maturing investment principal and interest credited to the Operating Account,
minus the daily presentment of checks and Operating Account holds, minus any
floor balance which has been established to cover bank charges, minus any
maturing interest debited to the Operating Account, in each case for such day."



" 'Operating Account' means the principal operating account of the Borrower
maintained with Administrative Agent."



" 'Sweep Plus Service Program' means the Sweep Plus Service Program of the
Administrative Agent and any other cash management arrangement which the
Borrower and First Union agree should be included in the borrowing and repayment
of Swingline Loans pursuant to Section 2.2."



amending and restating in their entirety the following defined terms:



" 'L/C Commitment' means the lesser of (a) ninety million dollars ($90,000,000)
and (b) the Aggregate Commitment."



" 'Letters of Credit' means the collective reference to standby letters of
credit issued pursuant to Section 3.1 and the Fresh Advantage Letter of
Credit."; and



(iii) amending the definition of "Loan Documents" by inserting the words "Fresh
Advantage Letter of Credit Documents" immediately after the words "Guaranty
Agreement" in the second (2nd) line of such definition.



(b) Section 2.1, "Revolving Credit Loans" is hereby amended by deleting the
first sentence of said section in its entirety and by substituting the following
in lieu thereof:



"Subject to the terms and conditions of this Agreement, each Lender severally
agrees to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date through the Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested) shall not exceed the Aggregate Commitment less (i) the
Swingline Commitment and (ii) the sum of all outstanding L/C Obligations and (b)
the principal amount of outstanding Revolving Credit Loans from any Lender to
the Borrower shall not at any time exceed such Lender's Commitment less such
Lender's Commitment Percentage of outstanding L/C Obligations and the Swingline
Commitment.



(c) Section 2.2, "Swingline Loans" is hereby amended by:



deleting the existing heading of subsection (a) and replacing it with " (a)

Availability under this Agreement

."





inserting the word "Aggregate" between the words "the" and "Commitment" in the
fifth (5th) line of subsection (a).



deleting the letter "(b)" from the subsection entitled "Refunding" and inserting
the letter "(d)" in lieu thereof and by inserting the words "Upon the occurrence
and during the existence of an Event of Default" immediately prior to the first
(1st) sentence of such subsection and immediately prior to the word "but" in the
sixth (6th) line of such subsection.



by inserting new subsections (b) and (c) immediately after existing subsection
(a) as follows:



"(b) Availability under the Sweep Plus Service Program. On each Business Day,
the Administrative Agent shall calculate the Net Cash Position. If the Net Cash
Position is less than zero, then the Borrower shall be deemed to have
irrevocably requested that the Swingline Lender make a Swingline Loan to the
Borrower in an amount equal to the lesser of (i) an amount, which when rounded
up to the nearest $1,000, equals or exceeds the amount of the deficit Net Cash
Position and (ii) an amount, which when added to the aggregate principal amount
of all outstanding Swingline Loans (after giving effect to any amount
requested), shall not exceed the lesser of (A) the Aggregate Commitment less the
sum of all outstanding Revolving Credit Loans and the L/C Obligations and (B)
the Swingline Commitment; provided, however, that the obligation of the
Swingling Lender to make any such Swingline Loan to the Borrower shall be
subject to all the terms and conditions hereof (including, without limitation,
Section 5.3 hereof); and



(c) Payment of Principal and Interest. Principal and interest on Swingline Loans
deemed requested pursuant to Section 2.2(b) hereof shall be paid pursuant to the
terms and conditions of the Sweep Plus Agreement without any deduction, setoff
or counterclaim whatsoever. Principal and interest on Swingline Loans requested
pursuant to Section 2.3 hereof shall be paid pursuant to the terms of this
Agreement. Unless sooner paid pursuant to the provisions hereof or the
provisions of the Sweep Plus Agreement, the principal of the Swingline Loans
shall be paid in full, together with accrued interest thereon, on the Swingline
Termination Date."



(d) Section 2.3, "Procedures for Advances of Revolving Credit and Swingline
Loans" is hereby amended by:



deleting the existing text of Section 2.3(a) in its entirety and replacing it
with the following:



"(a) Requests for Borrowing. With the exception of Swingline Loans deemed
requested pursuant to Section 2.2(b) hereof, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached
hereto as Exhibit B (a "Notice of Borrowing") not later than 11:00 a.m.
(Charlotte time) (i) on the same Business Day as each Base Rate Loan and
Swingline Loan requested under this Section 2.3(a) and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be in an amount equal to the amount of
the Aggregate Commitment then available to the Borrower, or if less, (x) with
respect to Base Rate Loans (other than the Swingline Loans requested pursuant to
this Section 2.3(a)) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to the Swingline Loans requested pursuant
to this Section 2.3(a) in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or a Swingline Loan, (D) in the case of a Revolving Credit
Loan whether the Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in
the case of a LIBOR Rate Loan, the duration of the Interest Period applicable
thereto. Any Notice of Borrowing received after 11:00 a.m. (Charlotte time)
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Lenders of each Notice of Borrowing."; and



(ii) deleting the word and numerals "Section 2.2(b)" in the last line of Section
2.3(b) and replacing them with the word and numerals "Section 2.2(d)"



(e) Section 2.4, "Repayment on Maturity Date" is hereby amended by deleting the
word and numerals "Section 2.2(b)" in the last line of subsection (a) and
replacing them with the word and numerals "Section 2.2".



(f) Section 3.1 "L/C Commitment" is hereby amended by (i) adding the following
sentence at the end of such section:



"The Fresh Advantage Letter of Credit shall be deemed to be a Letter of Credit
issued under and pursuant to the terms of this Agreement."



and (ii) by deleting the words "aggregate principal amount of outstanding
Swingline Loans" from clause "(b)" of the first (1st) sentence of such section
and by substituting the words "Swingline Commitment" in lieu thereof.



(g) Section 4.1, "Interest" is hereby amended by deleting the period at the end
of the first sentence of subsection (a) and adding to the end of the first (1st)
sentence of subsection (a) the phrase "or the rate mutually agreed upon by the
Administrative Agent and the Borrower."



(h) Section 4.5, "Crediting of Payments and Proceeds" is hereby amended by
inserting the following words immediately after the word "Obligations" the first
(1st) time such word appears in the fourth (4th) line of such section: "and all
proceeds of any collateral held by the Administrative Agent which secures any of
the Obligations"



(i) Section 10.1(f) "Limitations on Total Debt" is hereby amended by deleting
the existing text of such Section in its entirety and by substituting the
following in lieu thereof:

"(f) purchase money Debt (including, without limitation, industrial revenue
bonds entered into after the Closing Date or entered into or assumed in
connection with Permitted Acquisitions) of the Borrower and its Subsidiaries in
an aggregate amount not to exceed $50,000,000 on any date of determination."



3. Effectiveness. This Second Amendment shall become effective on the date that
each of the following conditions has been satisfied:



Executed Second Amendment

. The Administrative Agent shall have received (i) a fully executed original of
this Second Amendment, executed by the Administrative Agent, the Lenders and the
Borrower, (ii) a fully executed original of the attached Consent to Second
Amendment, executed by each Guarantor and (iii) fully executed originals of any
other Loan Documents reasonably requested by the Administrative Agent
(including, without limitation, the Amended and Restated Letter of Credit and
Reimbursement Agreement and all other instruments and documentation requested by
the Administrative Agent relating to the Fresh Advantage Letter of Credit).



Fees and Expenses

. The Administrative Agent shall have been reimbursed for all fees and out of
pocket charges and other expenses incurred in connection with this Second
Amendment, including, without limitation, the fees and expenses referred to in
Section 6 of this Second Amendment, the Credit Agreement and the transactions
contemplated thereby.





(c) Other Documents. The Administrative Agent shall have received any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Second Amendment.



4. Effect of Amendment. Except as expressly amended hereby, the Credit Agreement
and Loan Documents shall be and remain in full force and effect. The amendments
granted herein are specific and limited and shall not constitute a modification,
acceptance or waiver of any other provision of or default under the Credit
Agreement, the Loan Documents or any other document or instrument entered into
in connection therewith or a future modification, acceptance or waiver of the
provisions set forth therein.



5. Representations and Warranties/No Default.



(a) By its execution hereof, the Borrower hereby certifies that each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof as if fully set forth
herein and that no Default or Event of Default has occurred and is continuing as
of the date hereof under the Credit Agreement or any of the Loan Documents.



(b) By its execution hereof, the Borrower hereby represents and warrants that
Borrower and each Subsidiary has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Second Amendment and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms.



(c) This Second Amendment and each other document executed in connection
herewith has been duly executed and delivered by the duly authorized officers of
Borrower and each Subsidiary party thereto, and each such document constitutes
the legal, valid and binding obligation of Borrower or each Subsidiary party
thereto, enforceable in accordance with its terms.



6. Fees and Expenses. The Borrower shall pay all reasonable out-of-pocket fees
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Second Amendment and all instruments and
documents relating to the Fresh Advantage Letter of Credit, including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent.



7. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina, without reference to
the conflicts or choice of law provisions thereof.



8. Counterparts. This Second Amendment may be executed in separate counterparts,
each of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.



9. Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Second Amendment may be executed by one or more parties hereto, and an executed
copy of this Second Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Second Amendment as well as any facsimile, telecopy
or other reproduction hereof.



[Signature Pages To Follow]



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date and year first above written.



BORROWER:



[CORPORATE SEAL]

PERFORMANCE FOOD GROUP COMPANY,

as Borrower



By:

Name:

Title:





 

AGENTS AND LENDERS:



WACHOVIA BANK, NATIONAL ASSOCIATION

(formerly known as First Union National Bank)

as Administrative Agent and Lender



By:

Name:

Title:



 

MERRILL LYNCH CAPITAL CORPORATION,

as Syndication Agent and Lender



By:

Name:

Title:





AGFIRST FARM CREDIT BANK,

as Lender



By:

Name:

Title



 

BANK OF AMERICA, N.A.,

as Lender



By:

Name:

Title:



 

CREDIT SUISSE FIRST BOSTON,

as Lender



By:

Name:

Title:



 

By:

Name:

Title:



 

BANK ONE, N.A.,

as Lender



By:

Name:

Title:



 

THE CHASE MANHATTAN BANK,

as Lender

By:

Name:

Title:



 

SUNTRUST BANK,

as Lender



By:

Name:

Title:



 

HARRIS TRUST AND SAVINGS

BANK,



as Lender



By:

Name:

Title:



 

FARM CREDIT SERVICES OF MID AMERICA, PCA,

as Lender



By:

Name:

Title:



 

 

Consent to Second Amendment and

Confirmation of Loan Documents



By execution of this Consent to Second Amendment and Confirmation of Loan
Documents (the "Consent to Second Amendment"), each of the undersigned hereby
expressly (i) consents to the modifications and amendments set forth in the
Second Amendment, (ii) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Guaranty
Agreement and the other Loan Documents to which it is a party and (iii)
acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Guaranty
Agreement and the other Loan Documents to which it is a party remain in full
force and effect.



GUARANTORS:



 

 

[CORPORATE SEALS]



KENNETH O. LESTER COMPANY, INC.

HALE BROTHERS SUMMIT, INC.

CARO FOODS, INC.

FRESH ADVANTAGE, INC.

SOUTHLAND DISTRIBUTION SYSTEMS, INC.

POCAHONTAS FOODS, USA, INC.

PERFORMANCE FOOD GROUP OF GEORGIA, INC.

T&S TRANSPORTATION OF RICHMOND, INC.

AFI FOOD SERVICE DISTRIBUTORS, INC.

ALLIANCE FOODSERVICE, INC.

PERFORMANCE FOOD GROUP OF TEXAS, L.P.

PERFORMANCE FOOD GROUP COMPANY OF TEXAS, INC.

PFG HOLDING, INC.

VIRGINIA FOODSERVICE GROUP, INC.

AFFLINK INCORPORATED

CARROLL COUNTY FOODS, INC.

NORTHCENTERFOODSERVICE CORPORATION

PFG-LESTER BROADLINE, INC.

REDI-CUT FOODS, INC.

K.C. SALAD HOLDINGS, INC.

KANSAS CITY SALAD, L.L.C. (By: K.C. Salad Holdings, Inc., its manager)

K. C. SALAD REAL ESTATE L.L.C. (By: K.C. Salad Holdings, Inc., its member)

EMPIRE SEAFOOD HOLDING CORP.

EMPIRE SEAFOOD, INC.

EMPIRE IMPORTS, INC.

PERFORMANCE TRANSPORTATION SYSTEMS, INC.

SPRINGFIELD FOODSERVICE CORPORATION

FRESH INTERNATIONAL CORP.

TRANS-FRESH CORPORATION

FRESH EXPRESS INCORPORATED

FRESH INTERNATIONAL HOLDING CORP.

FEF SALES CORP.



 

[Guarantors Continued on the Following Page]

FRESH-CUTS INCORPORATED

FRESH EXPRESS MID-ATLANTIC INCORPORATED

FRESH EXPRESS-CHICAGO INCORPORATED

BRUCE CHURCH, LLC

BRUCE CHURCH, INC. OF ARIZONA

BC SYSTEMS, INC.

ALAMO LAND COMPANY

BLANCO DIRT INVESTORS, LLC

TRANSFRESH VENTURES CORPORATION

FRESH EXPRESS DALLAS INCORPORATED

PFG OF FLORIDA LLC

TRANSFRESH SOUTH AFRICA

QUALITY FOODS, INC.



 

By:

Name: Robert J. Fishbein

Title: Vice President of each such Guarantor



 

 

 

[Guarantors Continued on the Following Page]

[CORPORATE SEAL]



TRANSFRESH SOUTH AFRICA



By:

Name:

Title:

